DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Line7, claims “two flaky power contacts” but the term flaky is not further defined in the specification and the examiner is unsure how to interpret “flaky” regarding the two power contacts. As best understood by the Examiner, the rejection stands as follows: “two power contacts”.










Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 11-13, 15-16, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McAlonis (US 7,195,519).
Regarding claim 1: McAlonis teaches an electrical connector 100 (Fig. 2), comprising: an insulating housing 104 having a mounting section (at 172; Fig. 3), a mating section (at 114; Fig. 3) extending forwardly from the mounting section (see Fig. 2) and a plurality of contact-receiving passageways 172 (Fig. 3); a plurality of power contact pairs 120, 122, 124, 126 retained in the insulating housing 104 (see Figs. 1-4) and divided into at least two rows along a height direction (see Fig. 4), each power contact pair in each row having two 160; Fig. 4) held in the relative contact-receiving passageway (see Fig. 2), at least a pair of contacting portions (at 120, 122, 124, 126; Fig. 4) extending forwards from the retaining portion (see Fig. 4) and at least a soldering portion (at 160; Fig. 4) bending from a rear end of the retaining portion (see Fig. 4); and an insulative component 160 retaining the power contact pairs (see Fig. 4); wherein the power contact pairs are fixed in the insulative component in advance and then assembled into the insulating housing 104 forwardly as a whole (see Figs. 1-3).  
Regarding claim 2: McAlonis teaches all the limitations of claim 1 and further teaches wherein the mounting section has a mounting surface mounted on a printed circuit board (Col. 1, lines 10-11), the mounting surface is not lower than a horizontal center plane of the mating section (see Fig. 3).  
Regarding claim 3: McAlonis teaches all the limitations of claim 1 and further teaches wherein each retaining portion (within wafer assemblies 160; Fig. 4) has a first horizontal part extending horizontally (e.g. along the forward top end of 160, closer to 120, 124; Fig. 4), an inclined part bending from a rear end of the first horizontal part (e.g. see projection located on upper rear for an inclined part; Fig. 4) and a second horizontal part bending from a top end of the inclined part (e.g. see projection located on upper rear for a second horizontal part; Fig. 4).  
Regarding claim 4: McAlonis teaches all the limitations of claim 3 and further teaches wherein the insulative component 160 comprises a first insulative piece 160 and a second insulative piece 160 (e.g. see first and second insulative component 160; Fig. 4) engaged with each other (see Figs. 3-4), the two rows of the power contact pairs (e.g. pairs formed by contacts 120, 122, 124, 126; Fig. 4) are retained in the first insulative piece and second insulative piece respectively to form a contact module 150 which can be then assembled into the insulating housing 104 (see Figs. 2-4).  
Regarding claim 5: McAlonis teaches all the limitations of claim 4 and further teaches wherein each one of the first insulative piece 160 and second insulative piece 160 have a plurality of first retaining slots and a plurality of second retaining slots both of which extend through the first insulative piece and the second insulative piece to receive the retaining portions (e.g. slots formed within to hold contacts 120, 122, 124, 126; Fig. 4), the first retaining slots and second retaining slots are spaced apart from each other along the height direction (see Fig. 4).  
Regarding claim 11: McAlonis teaches all the limitations of claim 3 and further teaches wherein the power contact pairs (e.g. pairs formed by contacts 120, 122, 124, 126; Fig. 4) are arranged in pairs along the height direction to form a group (see Fig. 4 for at least two groups), the insulative component 160 has a plurality of insulators (e.g. multiple insulators 160; Fig. 4) which are arranged side by side in a transverse direction, the inclined part and at least one part of the first and second horizontal part in each group are embedded together in a same insulator 104 104; see Figs. 2-3).  
Regarding claim 12: McAlonis teaches an electrical connector 100, comprising: an insulating housing 104 extending in a longitudinal direction (Figs. 2-3); and a plurality of terminal groups (see Figs. 2-3) each of which having two power contact pairs (e.g. pairs formed by contacts 120, 122, 124, 126; Fig. 4) arranged in a height direction (Fig. 4), each power contact pair consisting of two power contacts stacked closely (see Fig. 4); and an insulative component 160 defining a first insulative piece and a second insulative piece (e.g. left and right insulative piece 160; Fig. 4) both of which retaining a plurality of the power contact pairs (see Fig. 3 for multiple contact pairs); wherein the first insulative piece and second insulative piece are stacked with each other along a height direction to form a contact module 150 which can be assembled into the insulating housing 104 (see Figs. 1-3). 
Regarding claim 13: McAlonis teaches all the limitations of claim 12 and further teaches wherein the insulating housing 104 has a supporting portion (e.g. area around 178; Fig. 3) to support the insulative component 160 upwardly (e.g. when viewed upside down; Fig. 3), the supporting portion has a plurality of retaining holes 178 formed on a top surface thereon while the insulative component has a plurality of retaining protrusions 176 protruding downwardly from a bottom surface thereon, the retaining protrusions are retained in the retaining holes (see Fg, 2).  
Regarding claim 15: McAlonis teaches an electrical connector 100, comprising: an insulating housing 104 extending in a longitudinal direction (Figs. 2-3); a plurality of terminal groups (see Figs. 2-3) each of which including two power contact pairs (e.g. pairs formed by contacts 120, 122, 124, 126; Fig. 4) arranged in a height direction (Figs. 3-4), each power contact pair consisting of two power contacts stacked closely (see Fig. 4); and an insulative component 160 defining a plurality of first insulative pieces and a plurality of second insulative pieces (e.g. left and right insulative pieces 160; Fig. 3); wherein each first insulative piece engages with the 150 with a terminal group 182 retained inside (Fig. 4), a plurality of the contact modules are arranged side by side in the longitudinal direction (see Figs. 2-3).  
Regarding claim 16: McAlonis teaches all the limitations of claim 15 and further teaches wherein each first insulative piece 160 has a first retaining slot, a second retaining slot (e.g. first and second slot for holding contacts within; see Fig. 4) and a protruding portion 210 located between the first retaining slot and second retaining slot, the protruding portion protrudes in the longitudinal direction to engage with the second insulative piece (see Figs. 3-4).  
Regarding claim 18: McAlonis teaches all the limitations of claim 16 and further teaches wherein at least one of the first insulative piece 160 and the second insulative piece 160 has a retaining protrusion 176 protruding from a bottom surface thereof which can be retained in a retaining hole 178 of the insulative housing 104 (Figs. 1-2).

Allowable Subject Matter
Claims 6-10, 14, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art, specifically focusing on connectors having insulative components surrounding contacts and then mounted within a larger insulative housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR C JIMENEZ/Examiner, Art Unit 2833